Citation Nr: 1236342	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code).  
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of the U.S.A.
 
 
ATTORNEY FOR THE BOARD
 
D. Cherry, Counsel
 
 
 
 
 
INTRODUCTION
 
The appellant served on active duty from January 1949 to October 1954, and received an undesirable discharge.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 determination that the character of the appellant's discharge from service is a bar to VA benefits (exclusive of health care and related benefits authorized under Chapter 17, Title 38, United States Code), by the Waco, Texas, VA Regional Office (RO).
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
 
FINDINGS OF FACT
 
1.  The appellant entered active duty on January 24, 1949, and was discharged on January 23, 1952, with an honorable discharge for the purposes of his immediate reenlistment.
 
2.  The appellant's period of active duty was subject to the involuntarily extension provisions of Public Law 624, 81st Congress, 27 July 1950.  
 
3.  In April 1956, the service department determined that the appellant had not been eligible for a complete separation from service when discharged on January 23, 1952.
 
4.  As the service department found that the appellant was not eligible for complete separation on January 23, 1952, his discharge on that date was a conditional discharge to allow him to reenlist. 
 
5. On October 19, 1954, the appellant received an undesirable discharge due to unfitness.
 
6.  The preponderance of the competent and probative evidence shows that the appellant was discharged in October 1954 due to willful and persistent misconduct, that is, multiple periods of absence without official leave, and three special courts-martial convictions.
 
7.  The offenses constituting willful and persistent misconduct began in March 1952 and continued until August 1954, causing a loss of 369 days.
 
8.  The appellant engaged in willful and persistent misconduct during his period of service from January 24, 1949 to October 19, 1954.
 
9.  The preponderance of the competent and probative evidence shows that the appellant was not insane at the time of the offenses that were the basis of the undesirable discharge.    
 
 
CONCLUSION OF LAW
 
The character of the appellant's discharge from service precludes entitlement to payment of VA benefits (exclusive of any entitlement to health care and related benefits authorized under Chapter 17, Title 38, United States Code).  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in January and May 2010 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issue was readjudicated in an April 2011 statement of the case.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained all records pertaining to the appellant's discharge and contacted the service department regarding whether the claimant was eligible for a complete separation when discharged on January 23, 1952.
 
Despite exhaustive efforts to locate them, the appellant's service treatment records have not been located and they are presumably missing.  There are, however, Office of the Surgeon General reports.  The RO advised the claimant of the possibility of missing service treatment records in January 2010 correspondence and asked that he submit any service treatment records in his possession.  The service department response regarding the missing service treatment records was added to the claims file in February 2010.  

In October 2010, the appellant's representative requested a complete copy of the claims file, to include service treatment records, and in January 2011 the RO provided the appellant a copy of his claims file.  Therefore, although the RO did not explicitly inform the claimant about the missing service treatment records, he was informed via the Freedom of Information Act request of the attempt to obtain service treatment records.  VA has a heightened duty to assist the appellant in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).
 
VA did not provide the appellant with a medical examination to determine whether he was insane at the time of his acts leading to discharge in 1954.  The Board finds that a medical examination is not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011). 

Admittedly, the threshold for the duty to provide a medical examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, in Gardner v. Shinseki, 22 Vet. App. 415 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA had to obtain a medical examination to determine if the claimant was insane at the time of the offenses.  Here, however, the evidence of record is sufficient to decide the claim.  

The facts in this case are distinguishable from those in Gardner.  In Gardner, the claimant was diagnosed as a schizophrenic in service and was found mentally incompetent to serve his sentence by the General Court-Martial Convening Authority.  In this case, while the appellant attempted to commit suicide in August 1953, he was examined within two weeks of that attempt and it was specifically was determined that there were no neuropsychiatric defects sufficient to bar trial by reason of insanity.  He was also reexamined in September 1954 and his mental condition was normal.  

Unlike the appellant in Gardner, the claimant in this case was never found to suffer from any mental illness while on active duty.  Indeed, an in-service examination specifically found no basis to find the appellant insane.  Therefore, a VA examination is unnecessary.  No competent evidence has been submitted suggesting that the appellant was insane at the time he committed his periods of unauthorized absence.
 
The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
Governing law and regulations
 
If the former service member did not die in service compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).
 
A discharge to reenlist is a conditional discharge if it was issued during the Korean conflict and it was prior to the date the person was eligible for discharge under the point or length of service system or under other criteria in effect.  38 C.F.R. § 3.13(a).  The Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive.  38 C.F.R. § 3.2 (2011).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service under the circumstances stated in 38 C.F.R. § 3.13(a) constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  Under 38 C.F.R. § 3.13(c), despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(c).
 
A discharge or release under one of the conditions specified in 38 C.F.R. § 3.12(d) is a bar to payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
 
A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).  
 
When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial it will base its decision on all the evidence procurable relating to the period involved and will apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been grafted upon such basic condition, exhibits due to the disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  
 
In VAOPGCPREC 20-97, the General Counsel provided definitions and guidelines for the terms in, and application of, 38 C.F.R. § 3.354(a).  It was determined that the term "constitutional psychopathic" referred to a condition that may be described as an antisocial personality disorder.  It was noted that behavior that was attributed to a personality disorder did not satisfy the definition of insanity.  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in 38 C.F.R. § 3.354(a).  It was noted that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  It was concluded that the phrase "interferes with the peace of society" in the regulation referred to behavior that disrupted the legal order of society.  It was indicated that the term "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  It was concluded that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was determined that the regulatory reference to "social customs of the community" in which an individual resided required an assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOGCPREC 20-97 (May 22, 1997).  
 
The burden is on the appellant to show by a preponderance of evidence that he was insane at the time of the committing offense causing such discharge or release.  Struck v. Brown, 9 Vet. App. 145, 152-54 (1996).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).
 
Analysis
 
The first matter is whether the appellant had one or two periods of service for purposes of establishing eligibility for VA benefits.  The appellant and his representative argue that he is eligible for VA benefits because his service from January 24, 1949, to January 23, 1952, was honorable.  
 
The appellant entered active duty on January 24, 1949, and was issued a honorable discharge for the purposes of immediately reenlisting on January 23, 1952. The appellant's DD-214 further reflects that his active duty was involuntarily extended for one year pursuant to Public Law 624, 81st Congress, 27 July 1950.  That Public Law provided that until July 9, 1951, the President had the authority to extend all enlistments in any component of the Army of the United States for a period of not to exceed twelve months; 

In April 1956, the service department determined that the appellant was not eligible for a complete separation when discharged on January 23, 1952.  Findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces.  Cf. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

His discharge on January 23, 1952 was a conditional discharge because it was only issued for the purposes of permitting the appellant to immediately reenlist.  The service department has found that he was not eligible for a discharge or release on January 23, 1952, and the Board is bound by that finding.  See 38 C.F.R. § 3.13(a).  His period of active duty pursuant to reenlistment started on January 24, 1953, and ended on October 19, 1954 when he received an undesirable discharge due to unfitness.  
 
Since the Veteran's period of service was extended for one year under Public Law 624, and since he has been found to have not been eligible for discharge in January 1952, his period of service was from January 24, 1949, to October 19, 1954.  Eligibility for VA benefits will be determined by the character of his discharge on October 19, 1954.  See 38 C.F.R. § 3.13(b).  
 
A discharge under other than honorable conditions is a discharge under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Thus it must be determined whether the appellant's discharge on October 19, 1954, was for willful and persistent misconduct.  
 
His service records show that he had absence without official leave (AWOL) on numerous occasions between March 1952 and August 1954, resulting in two periods of confinement, and a loss of 369 days.  He was not, however, continuously absent for at 180 days.  Therefore, he is not barred from eligibility for benefits merely because he was AWOL on multiple occasions.  The appellant was found unfit for service due to numerous periods of AWOL.  The number of periods of AWOL was at least twelve.  Twelve terms without leave is not a minor offense.  Indeed, the appellant was sentenced to two periods of confinement because of his offenses.  

The claimant and his representative argue that he was AWOL because of in-service marital problems and posttraumatic stress disorder (PTSD).  The service records show that the appellant reported marital problems, however, the claimant has not presented any competent medical evidence that he has PTSD.  The governing law and regulations do not provide for any mitigating factors in determining whether actions that are not minor offenses are willful and persistent misconduct.  Therefore, assuming that the appellant now suffers from PTSD, his in-service marital problems and any PTSD are irrelevant to determining whether his twelve periods of AWOL were willful and persistent misconduct.  
 
The preponderance of the competent and probative evidence shows that the appellant was discharged due to willful and persistent misconduct.  The offenses constituting willful and persistent misconduct began in March 1952 and continued until August 1954.  Therefore, he engaged in willful and persistent misconduct during both his first period of service from January 24, 1949, to January 23, 1953, and his second period of service from January 24, 1953, to October 19, 1954.
 
The final matter is whether the appellant was insane at the time he committed the offenses leading to his discharge.  The burden is on the appellant to show by a preponderance of evidence that he was insane at the time of the committing offense causing such discharge or release.  Struck, 9 Vet. App. at 154.  
 
The appellant attempted to commit suicide in August 1953 while being detained after a period of AWOL.  Significantly, he was examined within two weeks of the suicide attempt and it was determined that there were no neuropsychiatric defects sufficient to bar trial by reason of insanity.  At the August 1953 evaluation, he was quiet and cooperative but expressed resentment of authority or regimentation.  He indicated that he was content with himself and did not want to change.  There was no evidence of psychosis or incapacitating neurosis.  The diagnosis was passive aggressive reaction, which the examiner noted was a disorder of behavior and character and not a mental disorder.  The examiner determined that the claimant was so far free from mental defect, disease, or derangement as to be able concerning the particular acts charged to distinguish right from wrong and to adhere to the right.  The examiner determined that the appellant possessed sufficient mental capacity to understand the nature of the proceedings against him and intelligently to conduct or cooperate in his defense.  Finally, the examiner determined that there were no neuropsychiatric defects sufficient to bar trial by reason of insanity.
 
The appellant was reexamined in September 1954 and his mental condition was normal.  The Office of the Surgeon General reports do not indicate that the claimant was hospitalized in 1954 for a mental disorder.
 
Neither the appellant nor his representative has asserted that the claimant was insane at the time of his actions that have been determined to be willful and persistent misconduct.  They have not presented any competent evidence suggesting that he was AWOL in-service due to insanity.  

Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, however, PTSD is not a disorder for which lay witnesses are competent to identify the etiology of the disability.  The claimant and his representative, as lay persons without medical training, do not meet the burden of presenting competent evidence as to a diagnosis, merely by presenting their own statements.  While the appellant and his representative can attest to factual matters to which they have first-hand knowledge, e.g., psychiatric symptomatology, they are not competent to state that he has PTSD or that he had PTSD in service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  There is no evidence showing, and the claimant and his representative do not assert, that they have medical training to provide competent medical evidence addressing the etiology of any psychiatric disorder.  Finally, the appellant and his representative have not presented contemporaneous medical evidence showing a diagnosis of PTSD. 
 
The preponderance of the competent and probative evidence shows that the appellant was not insane at the time of the offenses that were the basis of the undesirable discharge.  The preponderance of the competent and probative evidence shows that the claimant did not exhibit at the time of the offenses that were the basis of the undesirable discharge a psychosis manifested by the following: (1) a more or less prolonged deviation from his normal method of behavior; (2) interference with the peace of society; or (3) had been so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.
 
Since the character of the appellant's discharge from service precludes entitlement to payment of VA benefits.  The Board offers no opinion as to the appellant's entitlement to health care and related benefits under Chapter 17, Title 38, United States Code.

The claim is denied.
 
The Board advises the appellant can petition the service department to upgrade his discharge,  Should such a petition be granted by the Department of the Army he should reapply for VA compensation benefits.  

 
ORDER
 
The claim for entitlement to VA benefits (exclusive of any entitlement to health care and related benefits authorized under Chapter 17, Title 38, United States Code) is denied.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


